ORDER
PER CURIAM.
This is a direct appeal from a jury conviction on one count of burglary in the first degree, § 569.160 RSMo. 1978, two counts of robbery in the first degree, § 569.020 RSMo. 1978, two counts of forcible sodomy, § 566.060 RSMo. 1978, and one count of assault in the second degree, § 565.060 RSMo. 1978. Appellant was sentenced as a persistent offender to a total of fifty (50) years imprisonment. § 558.016 RSMo.
' 1978.
No jurisprudential purpose would be served by a written opinion.
Judgment affirmed. Rule 30.25(b).
All concur.